—Determination of respondent Police Commissioner dated April 22, 1995, which *258dismissed petitioner from his employment, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Lorraine Miller, J.], entered on or about November 24, 1995), is dismissed, without costs.
Respondents’ dismissal of petitioner for his off-duty use of marihuana was neither arbitrary and capricious nor so disproportionate to the offense as to be shocking to our sense of fairness (Trotta v Ward, 77 NY2d 827). Concur—Murphy, P. J., Rubin, Tom and Andrias, JJ.